POWELL, Associate Justice, United States Supreme Court (Retired),
concurring in part and dissenting in part.
I join Parts I-IV and Part VI of the court’s well-reasoned opinion. As I have *951some doubt as to the admissibility of the testimony of the psychologist, Dr. Harrison, I write separately on that question. At the outset, I refer to the applicable standard of review when a district court’s decision to exclude evidence is at issue.
A
Few cases are more difficult to try than one of child abuse where the child is very young and does not testify in court. Moreover, there is rarely a non-party witness to alleged child abuse, with the result that rulings on admissibility of evidence on behalf of the child are particularly sensitive. This was such a case, and it was tried by an able and experienced district court judge. It must be remembered that, in addition to assuring the fair presentation of a plaintiffs case, the district court has the responsibility of shielding defendants from the admission of unduly prejudicial evidence. This Circuit has recognized that a district court’s determination to admit or exclude evidence is not to be disturbed unless it has “abused its discretion.” United States v. MacDonald, 688 F.2d 224, 227-28 (4th Cir.1982), cert. denied, 459 U.S. 1103, 103 S.Ct. 726, 74 L.Ed.2d 951 (1983). Accordingly, our review on this appeal is limited to a determination of whether the district court abused its discretion in excluding certain evidence offered on behalf of the appellants Hilary Foretich (“Hilary”) and her mother, Dr. Elizabeth Morgan. As noted above, I am in complete agreement with the court’s analysis and conclusion that the district court should have admitted evidence of the physical abuse of Hilary’s half-sister Heather and certain out-of-court “excited utterances” made by Hilary to her mother. The district court’s decision not to admit statements made by Hilary to the psychologist, Dr. Dennis Michael Harrison, Ph.D., presents a closer question. I write to address it.
B
The leading cases relied on by the court today are United States v. Renville, 779 F.2d 430 (8th Cir.1985) and United States v. Iron Shell, 633 F.2d 77 (8th Cir.1980), cert. denied, 450 U.S. 1001, 101 S.Ct. 1709, 68 L.Ed.2d 203 (1981). In these cases, and all the other cases cited by the court on this issue, the Eighth Circuit upheld the district court’s evidentiary rulings. In this case the court disagrees with the court’s eviden-tiary rulings below.
The court’s holding that the district court abused its discretion in excluding statements made to Dr. Harrison by Hilary is based on an application of the analysis used by the Renville and Iron Shell courts in applying Fed.R.Evid. 803(4). Rule 803(4) contains a hearsay exception applicable to statements made to a physician for purposes of diagnosis or treatment.1 At common law, this exception traditionally was based on a dual rationale. First, the de-clarant’s purpose in making the statement normally assures its trustworthiness because diagnosis and treatment may depend on what the patient tells the physician. Secondly, a fact reliable enough to serve as a basis for a physician’s diagnosis or treatment generally is considered sufficiently reliable to escape hearsay proscription. Thus, if the declarant’s motive in making the statement is consistent with the purpose of promoting treatment, and the content of the statement is reasonably relied on by a physician in formulating a diagnosis or mode of treatment, then the statement presumptively is admissible.
Although the courts in Iron Shell and Renville would appear to allow the admission of statements made to a physician who is seeking a diagnosis in preparation for litigation, they explicitly hold that “the de-clarant’s motive in making the statement must be consistent with the purposes of promoting treatment....” Renville, 779 F.2d at 436. See also Iron Shell, 633 F.2d at 84. In Renville, the court found that:
Before questioning the child, [the physician] explained to her that the examination and his prospective questions were necessary to obtain information to treat *952her and help her overcome any physical and emotional problems which may have been caused by the recurrent abuse.
779 F.2d at 438. Therefore, “in the circumstances of this case, there were sufficient indicia of the declarant’s proper motivation to ensure the trustworthiness of her statements to the testifying physician.” Id. at 439. In Iron Shell, the court stated that “[w]e find no facts in the record to indicate that [the child’s] motive in making these statements was other than as a patient seeking treatment.” 633 F.2d at 84. Therefore, in each of these cases the court found that the statements met both prongs of the traditional common-law test.
A significant difference found in this case is that, at the time Hilary was questioned and examined by Dr. Harrison, she was only four years of age. There is no evidence in the record that her frame of mind was comparable to a patient seeking treatment. Moreover, in contrast to the circumstances in Renville, there is no evidence that Dr. Harrison ever explained to Hilary that his questions and relationship with her arose, at least in part, from a desire to treat her. Thus, an important element contributing to the reliability of “physician treatment” statements that was explicitly found to be present in both Ren-ville and Iron Shell, i.e. the strong motive for the declarant to tell the truth in order to promote treatment, has not been established in this case. Absent a finding that Hilary made her statements believing they would be used by Dr. Harrison to help her, I am reluctant to rest my decision on the cases relied on by the court.
In light of the facts before the court in this case, I think it is preferable to rely on a strict application of Rule 803(4) of the Federal Rules of Evidence. Rule 803(4) appears to have abolished the common-law distinction between those statements made while consulting a “physician” for purposes of examination and statements made while consulting him for purposes of testifying as a witness. The Second Circuit has held that, in light of the Advisory Committee Notes to Rule 803(4), so long as the statements made by an individual were relied on by the physician in formulating his opinion, they are admissible. O’Gee v. Dobbs Houses, Inc., 570 F.2d 1084, 1089 (2d Cir.1978). See also Weinstein & Berger, Evidence ¶ 803(4) [01]. Although this holding ignores the traditional common-law prong of the rule that requires that the statements be made for the purposes of seeking treatment, it has clear support in the Advisory Committee Notes to Rule 803(4).2
It is appropriate to recognize, however, that evidence admitted under the standard discussed by the Second Circuit and the Advisory Committee Notes has less inherent reliability than evidence admitted under the traditional common-law standard underlying the physician treatment rule. The professional objectivity of a physician responsible for treatment may well be greater than that of a witness employed and paid to testify as an expert. More importantly, the veracity of the declarant’s statements to the physician is less certain where the statements need not have been made for purposes of promoting treatment or facilitating diagnosis in preparation for treatment. In my view, an appellate court should be reluctant to disturb the discretion of a district court that has excluded such testimony on the ground that its prejudicial effect outweighs its probative value. See Fed.R.Evid. 403. But in this case, the reasons for exclusion by the district court are not clear. In excluding Dr. Harrison’s testimony as to what Hilary told him, the court appeared to rely, without further elaboration, only on the facts that “[Hilary] isn’t here and her age and the circumstances of the case.” (J.A. at 115). In light of *953Rule 803(4), and the importance of these statements to appellants’ case, these reasons are insufficient to justify exclusion of the evidence.
Rather than conclude, however, that Dr. Harrison’s testimony should have been admitted into evidence, I would leave this question for reconsideration at the retrial of this case, if there should be a retrial.

. No distinction has been made where the statements in question were made to a psychologist rather than a physician. See Fed.R.Evid. 803(4) advisory committee’s note.


. These Notes explain that, at common law, statements made to a physician consulted only for the purpose of enabling him to testify were not admissible as substantive evidence. Rule 803(4) rejects this limitation because a physician, as an expert, is allowed to state the basis of his opinion, including statements of this kind. This calls for a distinction that juries are unlikely to make, and therefore the limitation has been abolished.
In a civil case, where there is no Confrontation Clause problem, it was within Congress’ discretion to approve a rule authorizing the admission of whatever evidence it thought appropriate, absent a due process violation.